DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/22.

Response to Arguments
Applicant's arguments filed 3/31/22 have been fully considered but they are not persuasive. 
The remarks on page 5 argue the following:
Applicant respectfully traverses the restriction/election and submits that the claims of Group I should remain in the application with the claims of Group IJ for prosecution on the merits. The MPEP § 803 states “[i]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.”

It is respectfully submitted that there will be no serious burden to simultaneously search the claims of Group I and the claims of Group II in this patent application. More specifically, an examination of the unelected claims of Group II will not present a serious burden because the search will be completed in substantially the same classes and subclasses as the elected claims of Group I. In the instant case, the embodiments of Group I and Group II have many shared concepts. More particularly, Group II is a process of making the substrate-free 2D tellurene crystals of Group I. Thus, there can be no serious burden to the Examiner to examine Group I and Group II together during examination.

Accordingly, and for at least these reasons, the claims of Group I should remain together with the claims of Group II for purposes of examination. Applicant hereby provisionally elects Group I, (Claims 1-9). Applicant’s election is made without prejudice to either later rejoining the unelected claims or introducing the unelected claims in a later-filed divisional application.

The remarks are respectfully contended.  The two groups include a process of making and a product made.  The process requires features that the product does not require, which includes use of a sodium tellurite precursor and hydrazine in an alkaline condition in the presence of polyvinyl pyrrolidone.  The process of making mentioned the product in the preamble but is not limited to the formation of that product.  Therefore the process of making is broader than the product claim because it can be used to make anything else with the described composition and process steps, while the product claim, Claims 1-9, can be made by other tellurium precursors besides sodium tellurite.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8 of US Patent Application No.: 15/995576, now U.S. Patent No.: 10800657. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘657 describes a substrate-free tellurene crystal.
Claim 2 of ‘657 overlaps Claim 2 of this application completely.
Claim 3 of ‘657 overlaps Claim 3 of this application completely.
Claim 4 of ‘657 overlaps Claim 4 of this application completely.
Claim 5 of ‘657 overlaps Claim 5 of this application completely.
Claim 6 of ‘657 overlaps Claim 6 of this application completely.
Claim 7 of ‘657 overlaps Claim 7 of this application completely.
Claim 8 of ‘657 overlaps Claim 8 of this application completely.

Claims 1, 7 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent Application No.: 16/779581. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘581 discloses substrate-free 2D tellurene crystals.

Claim 3 of ‘581 discloses the monolayer of Claim 7 of this application.

Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No.: 17/490802. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘802 discloses substrate-free 2D tellurene crystals.

Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent Application No.: 16/779581. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘581 discloses substrate-free 2D tellurene crystals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being obvious over Wang, Yixiu et al. “Large area solution-grown 2D tellurene. . “ submitted in IDS dated 10/7/20.
The applied reference has a common Assignor and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Wang describes a 2D tellurene material (title) using a substrate-free method (abstract) to produce 2D crystals (abstract).

As to Claims 2 and 3, Wang teaches a lateral size of up to 100 µm (abstract).

As to Claims 4 and 5, Wang describes a thickness of 10-100nm (pg. 2, lines 22-23).

As to Claim 6, Wang teaches that the product made is a single crystal (pg. 2, last para, line 4 from the bottom of pg).

As to Claims 7 and 8, Wang describes making a 1D tellurene and then growing into a 2D tellurene (Fig. 2, b).  This can be considered a monolayer.  
As to the additional features of Claim 8, Wang teaches that the tellurene can be made into a few layers (see Fig. 2, description under figures for d).

	As to Claim 9, Wang does not describe the diffraction peaks according to Claim 9.  However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same method of making the same product would have the same characteristics.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Sanchez (US Pub.: 2015/0266735) (H-S).
H-S describes a 2-dimensional telluride monolayer material (para. 17) that is crystalline (para. 17).  Although H-S explains that the telluride may include other compounds, since the claims use “comprising” language, the claims are open to including other compounds.  See MPEP section 2111.03:  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.).

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub.: 2017/0098716).
Li describes a 2-D layer (abstract) made up of tellurium (see Claim 3) that is crystalline (para. 32).  Although Li explains that the telluride may include other compounds, since the claims use “comprising” language, the claims are open to including other compounds.  See MPEP section 2111.03:  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.).

Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Zhili, et al.  “Tellurene-a monolayer of tellurium from first-principles prediction”.
Zhu describes a 2-D monolayer tellurene material (abstract, line 1).  The 2D material is crystalline (pg. 3, line 5).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
May 18, 2022